Citation Nr: 1615892	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-02 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for uterine fibroids.

3.  Entitlement to a disability rating in excess of 0 percent for right carpal tunnel syndrome.

4.  Entitlement to a disability rating in excess of 0 percent for left carpal tunnel syndrome.

5.  Entitlement to a disability rating in excess of 0 percent for sinusitis/rhinitis.

6.  Entitlement to a disability rating in excess of 0 percent for an upper gastro-intestinal (GI) disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1989 to October 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the RO in Winston-Salem, North Carolina.

Although the appellant initiated an appeal of two additional issues of entitlement to a disability rating in excess of 30 percent for an adjustment disorder, and entitlement to a disability rating in excess of 10 percent for a bladder disability, on the VA form 9, she indicated that she had read the Statement of the Case and only wished to appeal the issues set out on the title page above (excluding TDIU).  

The issue of TDIU entitlement is a component of the increased rating claims in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issues of entitlement to a disability rating in excess of 0 percent for an upper-GI disability, entitlement to a disability rating in excess of 0 percent for sinusitis/rhinitis, and TDIU entitlement are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's uterine fibroids had post-service onset and are not etiologically related to service.

2.  The Veteran's dry eye syndrome had post-service onset and is not etiologically related to service.

3.  During the entire period on appeal, the Veteran's right carpal tunnel syndrome has been manifested by incomplete paralysis of the median nerve which is mild.

4.  During the entire period on appeal, the Veteran's left carpal tunnel syndrome has been manifested by incomplete paralysis of the median nerve which is mild.


CONCLUSIONS OF LAW

1.  Uterine fibroids were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A bilateral eye disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for a disability rating of 10 percent for right carpal tunnel syndrome are met; the criteria for a rating higher than 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for a disability rating of 10 percent for left carpal tunnel syndrome are met; the criteria for a rating higher than 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Uterine fibroids and the claimed dry eye syndrome are not included among the enumerated chronic diseases. 

Bilateral Eye Disorder

Service treatment records reveal that the Veteran was treated in service for reduced visual acuity.  However, VA law provides that, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1 MR, Part VI, Subchapter II, para. 11.07.  Therefore, service connection cannot be granted for refractive error by itself.  

The Veteran's retirement physical in July 2009 reveals no eye issues noted.  A routine eye examination in September 2009, reveals a diagnostic history negative for iritis, uveitis, cataract, macular degeneration, glaucoma, amblyopia, and strabismus.  Examination was negative for vision problems, worsening vision, difficulty seeing at night, scotoma, diplopia, drooping eyelid, eye twitching, swollen eyelids, swelling around the eyes, foreign body sensation in eye, itching of the eyes, scratchy eyes, eye pain, eyes not watering, purulent discharge from eyes, photophobia, bloodshot eyes, red blotch on sclera, contact lens difficulties, and nodules.

The current appeal arises from a claim of entitlement to service connection for "Macula Hypopigmentation/Dry Eye Syndrome L/R eyes," which was received at the RO on October 16, 2009.  

A March 8, 2010, treatment record reveals a finding that lacrimation was abnormal.  The diagnosis was dry eye syndrome (VBMS record 02/28/2011). 

The report of VA examination in January 2010 reveals that the Veteran reported a history of pain, redness, discharge, crusting, and dryness, bilaterally.  Slit lamp findings were abnormal bilaterally and dry spots were noted on each cornea, inferiorly.  Examination of the eyelids, lacrimation, sclera, conjunctive, anterior chamber, iris, and lens, was normal bilaterally.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, or nystagmus.  Diagnosis was no macula hypopigmentation of either eye, and bilateral dry eye syndrome of undetermined etiology.  

After a review of all of the evidence, the Board finds that there is no current diagnosis of macula hypopigmentation, or a diagnosis at any time pertinent to the appeal.  The Board also finds that, while the Veteran has a diagnosis of dry eye syndrome, there was no such diagnosis in service, the service separation examination was pertinently normal, the Veteran specifically denied a history of problems with her eyes not watering just one month prior to service separation, and there is no medical opinion that purports to relate the current disorder to service.  The only evidence in favor of such a relationship comes from the Veteran.  

The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of dry eye syndrome to service is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of the disorder and the inherently medical question of how an event in service may have contributed to bring about the remote diagnosis.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disorder and service.  

To the extent the Veteran contends she experienced the same symptoms in service, the Board must weight this assertion against her specific denial of such symptoms in September 2009.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Because the September 2009 account was presented in the context of routine medical evaluation, it seems likely that the Veteran would report events carefully and accurately.  In contrast to the Veteran's account just prior to service separation and prior to filing her claim, when the Veteran thereafter presented her account, she was seeking VA benefits rather than medical treatment.  

The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Therefore, to the extent of the Veteran's assertion that her symptoms began in service, the Board finds that assertion to be lacking in credibility.  

In sum, the Board finds that the Veteran's dry eye syndrome had post-service onset and is not etiologically related to service.  The Veteran has not asserted any secondary service connection or aggravation etiology.  Therefore, the Board concludes that service connection for the claimed eye disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Uterine Fibroids

Service treatment records reveal a normal PAP test in October 1989, an assessment of vaginitis in July 1990, and complaint of irregular menstrual cycles in January 1991.  A December 1997 Gynecology Clinic Note from Walter Reed Army Medical Center indicates complaint of vaginal discharge and pain in the abdomen as well as unusual abdominal pelvic tenderness.  Bacteriology results were positive for Staphylococcus Aureus and Gardnerella Vaginalis.  A June 1998 Gynecology Clinic Note reveals pertinently normal findings.  The Veteran's retirement physical in July 2009 reveals no uterine issues.  

The current appeal arises from a claim of entitlement to service connection for "Fibroids" received at the RO on October 16, 2009.  

In written argument received in December 2009, the Veteran reported that she was diagnosed with fibroids in February 1997 during a routine pap smear.  

VA outpatient treatment records reveal that the Veteran was treated on January 19, 2010, at which time a history of menorrhagia and pelvic pain was noted.  A pelvic examination was unremarkable (VBMS record 02/19/2010). 

On VA examination in January 2010, the Veteran reported being diagnosed with fibroids since February 1997 during a routine PAP smear.  The examiner was unable to locate this statement on the report.  The Veteran stated that she is now not sure whether she has fibroids or not; no tests had been done to verify or confirm this condition; and she is not on any treatment.  The examiner found no functional impairment at the time of the examination.  There was no enlargement of the uterus.  The ovaries were not palpable.  There was no tenderness over the cul-de-sac.  There was no significant vaginal discharge.  A PAP smear was done which was unremarkable.  An ultrasound was ordered.  

A February 16, 2010, ultrasound revealed findings consistent with a pedunculated anterior fibroid.  There was left ovarian enlargement with a possible hemorrhagic cyst for which follow-up was recommended.  Final diagnosis was uterine fibroids and hemorrhagic cyst, left ovary (VBMS record 03/01/2010).

After a review of all of the evidence, the Board finds that there was no notation of fibroids in service and that current fibroids are not related to service.  Contrary to the Veteran's recent assertion, the 1997 Gynecology Consultation does not include a finding of fibroids, nor does a subsequent report from June 1998.  The service separation examination was pertinently normal with no notation of uterine problems.  As these records are available for review and do not contain the information she alleges, the Board finds her assertion lacking in credibility.  

There is no medical opinion that purports to relate current uterine fibroids to service.  The Veteran's opinion is based on an inaccurate factual predicate and is not credible.  Moreover, relating remote onset of uterine fibroids to service is not the equivalent of relating a broken bone to a concurrent injury.  It is not a relationship that is capable of lay observation, but requires medical knowledge.  Therefore, her assertions are not competent evidence on this point.  

In sum, the Board finds that the Veteran's uterine fibroids had post-service onset and are not etiologically related to service.  The Veteran has not asserted any secondary service connection or aggravation etiology.  Therefore, the Board concludes that service connection for the claimed fibroids is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Schedular Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, her present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current appeal arises from a claim of entitlement to service connection for carpal tunnel syndrome of the left and right wrist and hand received at the RO on October 16, 2009, prior to service separation.  In the February 2010 rating decision, the RO granted service connection for carpal tunnel syndrome of the right and left upper extremity and assigned ratings of 0 percent for each disability under Diagnostic Code 8599-8515, effective November 1, 2009, the day after service separation.  In the Notice of Disagreement, the Veteran alleged that a higher disability rating was warranted.  She reported having sharp shooting pain, numbness, shaking in the hands and wrists, and insecure grip, which cause her difficulty in holding items, opening jars, driving, and typing.

Under Diagnostic Code 8515, ratings for impairment of the median nerve are based on the degree of paralysis and on whether the major extremity or minor extremity is affected.  The Veteran is right-handed according to a January 2010 VA examination report.  

A 70 percent rating is available for complete paralysis of the median nerve of the major extremity (60 percent minor) with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

For incomplete paralysis of the median nerve that is severe, a 50 percent rating is for assignment for the major extremity (40 percent minor).  For incomplete paralysis that is moderate, a 30 percent rating is for assignment for the major extremity (20 percent minor).  For incomplete paralysis that is mild, a 10 percent rating is assignable for either extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The report of a VA examination in January 2010 reveals complaint of weakness in grasp with difficulty opening jars.  While driving, she would have marked and severe tingling which would make her shake her hands.  She was also unable to type for long periods because of this condition.  She reported that braces help.  She noted that when she does not wear them she has more symptoms.  On examination of the upper extremities, her right wrist showed no tenderness on palpation and no crepitus.  There was no muscle atrophy on the hand muscles.  There was no gap between the thumb and the digits, and no gap between the fingers and the palmar crease.  Strength with pushing and pulling were all normal.  Tinel's sign (to detect irritated nerves) was positive.  Phalen's maneuver (to detect carpal tunnel syndrome) was also positive.  The Veteran reported subjective tingling on this test on the first, second, and third digits.  Range of motion of both wrists was normal.  Dorsiflexion was measured from 0 to 70 degrees, without pain.  Palmar flexion was measured from 0 to 80 degrees without pain.  Neurological examination revealed that deep tendon reflexes were 2+ and equal, bilaterally.  Cerebellar function tests were done without difficulty.  Motor function was normal, as well as sensory function.  There were no pathologic reflexes noted.  

March 3, 2010, nerve conduction study (NCS) and electromyography (EMG) tests reveal a finding of bilateral moderate carpal tunnel syndrome (VBMS record 02/28/2011).

After a review of all of the evidence, the Board finds that mild incomplete paralysis of the median nerves is more nearly approximated than is an asymptomatic condition as reflected in the current rating, and an increased rating is warranted for each upper extremity.  The Board acknowledges that the January 2010 VA examination results, considered alone, do not reflect any significant impairment, at least from an objective standpoint.  Nevertheless, the March 2010 NCS and EMG tests are not subjective measures of symptomatology, but are objective electrodiagnostic tests for evaluating electrical activity produced by the muscles.  In addition, the Tinel's sign and Phalen's maneuver conducted by the January 2010 examiner were both positive.  If the examiner distrusted the results of these tests, that fact is not apparent in the report.  

The assessment of "moderate" carpal tunnel syndrome as reported in the NCS and EMG test results are not controlling with respect to selecting the appropriate rating.  Terminology such as "moderate" used by medical providers, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

Here, the rating schedule provides no direct correlation between the degree of carpal tunnel syndrome found to be present and the degree of median nerve paralysis resulting from that condition.  Indeed, carpal tunnel syndrome is not a condition that is directly rated under the rating schedule for peripheral nerves, but must be rated by analogy.  Determining the degree of median nerve paralysis requires neurological testing, and the VA examination procedure is specifically designed to provide findings pertinent to VA's rating schedules.  Accordingly, the results of the January 2010 examination are considered reliable and persuasive evidence of the degree of median nerve incomplete paralysis.  

In balancing all the evidence in this case, the Board finds that the Veteran's carpal tunnel syndrome is indeed symptomatic.  However, the evidence of moderate carpal tunnel syndrome must be balanced against the largely normal examination findings.  On balance, the Board finds that, for each upper extremity, mild incomplete paralysis of the median nerve is more nearly approximated than what is essentially rated as an asymptomatic condition.  Therefore, a rating of 10 percent is warranted for each upper extremity.  

However, in light of the largely normal examination findings, the Board concludes that the criteria for higher ratings are not more nearly approximated than those for the 10 percent rating.  In reaching the conclusion that ratings higher than 10 percent are not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any rating higher than 10 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected carpal tunnel syndrome is manifested by signs and symptoms such as tingling and weakness in grasp which interfere with her ability to open jars, drive, and type.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the peripheral nerves provide disability ratings on the basis of impairment of sensation, reflexes, and strength.  Moreover, they permit the assignment of ratings based on the overall level of impairment caused by the disability as opposed to whether specific symptoms are present.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the peripheral nerves inadequate.  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to her in December 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained medical examinations regarding the rating claims.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

While VA medical examinations were provided to evaluate the service connection claims, etiology opinions were not obtained.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Here, the Board has determined that there is no credible evidence of an injury or disease in service with respect to either service connection claim.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for uterine fibroids is denied.

A disability rating of 10 percent, but not higher, for right carpal tunnel syndrome is granted.

A disability rating of 10 percent, but not higher, for left carpal tunnel syndrome is granted.

REMAND

Regarding the claim of entitlement to a disability rating in excess of 0 percent for service-connected upper-GI disability, the RO has obtained an additional VA examination after the most recent adjudication of the issue in September 2010.  The April 2011 VA esophagus and hiatal hernia examination report reflects that an examination was obtained to address the Veteran's assertion that her condition had worsened.  Under 38 C.F.R. § 19.31, VA law requires that the RO furnish a Supplemental Statement of the Case when additional pertinent evidence is received.  This ensures due process by providing an appeal of any determination made with respect to that evidence.  There is no waiver provision under this section.  

Regarding the claim of entitlement to a disability rating in excess of 0 percent for sinusitis/rhinitis, the RO assigned a rating based on Diagnostic Code 6513, which is specific to sinusitis.  However, service connection is also in effect for allergic rhinitis and the condition has not been evaluated under those rating criteria.  Under Diagnostic Code 6522, a 30 percent rating is available for rhinitis with polyps, and a 10 percent rating is available without polyps, but with greater than 50 percent obstruction of the nasal passages on both sides, or with complete obstruction of the nasal passage on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

While the evidence regarding polyps is negative, the evidence suggests that there is an obstruction of at least some degree.  A March 29, 2010, ENT Note reveals no nasal polyps; however, inferior turbinate hypertrophy (enlargement) was noted, bilaterally (VBMS record 02/28/2011).

As there is positive evidence of a nasal obstruction, but insufficient evidence to determine the degree of obstruction, an examination and opinion are necessary to address this question.  

The issue of TDIU entitlement is inextricably intertwined with the rating issues, as the outcome of those appeals would be expected to impact a determination of TDIU entitlement.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, these issues are REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Schedule an appropriate VA examination to determine the manifestations and severity of the service-connected sinusitis/rhinitis.  

The relevant documents in the claims file should be made available to the VA examiner.  

The examiner should provide current findings for the Veteran's sinusitis and rhinitis, and specifically address the percentage of obstruction of the nasal passages as contemplated under Diagnostic Code 6522.  
 
3.  Readjudicate the remanded claims in light of any additional evidence obtained, and in light of the April 2011 VA esophagus and hiatal hernia examination report.  

If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  

The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


